DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 06/24/2022, with respect to claims 1-20 have been fully considered and are persuasive due to the filing of the terminal disclaimer dated 06/24/2022.  The Double Patenting Rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques initiating by the network, e.g. “a base station”, random access for a served User Equipment (UE). Wherein the message which is sent from the base station, e.g. “a PDCCH order”, contains information on the message 3 size. The UE obtains the PDCCH order from the base station, and uses the information about the message size to transmit a message 3 to the base station. Each of the Independent claims 1-3 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference, Lee et al. (US 2009/0259910 A1) discloses, a mobile terminal and a method of performing a random access procedure by the terminal is achieved by transmitting a random access preamble to a base station, receiving a random access response from the base station, and performing an uplink transmission using an uplink grant from the base station. The uplink transmission is performed by using a maximum number of HARQ (Hybrid Automatic Repeat reQuest) transmissions parameter, which is included in a System Information Block (SIB) received from the base station. 
While the disclosure of Lee teaches the network initiating a random access with the UE, the disclosure of Lee does not teach or render obvious “Transmitting to the terminal device an instruction to perform the random access procedure, wherein the instruction to perform the random access procedure comprises an indication of a message size to be used by the terminal device for the variable size uplink message during the random access procedure”. 
	An additional prior art reference, Nam et al. (US 2013/0077569 A1) discloses an apparatus and method for a User Equipment in a wireless network including at least one Base Station (BS) are provided.  The method includes receiving an Information Element (IE) for configuring at least one of a PUSCH power control method and a PUSCH DMRS generation method from the BS, determining a state of the IE, and transmitting a PUSCH and a DMRS for the PUSCH according to the state of the IE.  A transmission power of the PUSCH is controlled and a base sequence for the PUSCH DMRS is generated according to the state of the IE.  When the state of the IE indicates a first state, the transmission power of the PUSCH is determined according to a first power control equation.  When the state of the IE indicates a second state, the transmission power of the PUSCH is determined according to a second power control equation. While the disclosure of Nam teaches the network transmitting configuration information for a PUSCH from a UE, it does not disclose or render obvious, “Transmitting to the terminal device an instruction to perform the random access procedure, wherein the instruction to perform the random access procedure comprises an indication of a message size to be used by the terminal device for the variable size uplink message during the random access procedure”.
	An additional prior art reference, Dinan (US 2013/0188612 A1) teaches A Base station transmits a control command for transmission of a random access preamble on a first cell if the base station determines radio resources of the first cell are required for transmission of a portion of data and that the first cell requires a different uplink timing from all currently activated cells of the wireless device.  The base station transmits at least one control packet for providing transport format information and resource allocation information for transmission of a plurality of packets of the data to be 
transmitted on a first data channel of the first cell. While the disclosure of Dinan teaches the network initiating a random access with the UE, the disclosure of Dinan does not teach or render obvious “Transmitting to the terminal device an instruction to perform the random access procedure, wherein the instruction to perform the random access procedure comprises an indication of a message size to be used by the terminal device for the variable size uplink message during the random access procedure”.
	Therefore, claims 1-3 along with its dependent claims are considered to be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411